IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


DUNBAR ASPHALT PRODUCTS, INC.             : No. 103 WAL 2018
AND DUNBAR ASPHALT, LLC                   :
                                          :
                                          : Petition for Allowance of Appeal from
             v.                           : the Order of the Superior Court
                                          :
                                          :
GEM BUILDING CONTRACTORS AND              :
DEVELOPERS, INC., FIDELITY AND            :
DEPOSIT COMPANY OF MARYLAND,              :
AND CONNEAUT SCHOOL DISTRICT              :
                                          :
                                          :
             v.                           :
                                          :
                                          :
JOHN ROTH, D/B/A ROTH PAVING,             :
A/K/A JR ROTH PAVING, A/K/A PAVE          :
MASTERS J.M. ROTH'S                       :
                                          :
                                          :
PETITION OF: GEM BUILDING                 :
CONTRACTORS AND DEVELOPERS,               :
INC. AND FIDELITY AND DEPOSIT             :
COMPANY OF MARYLAND                       :


                                    ORDER



PER CURIAM

     AND NOW, this 16th day of July, 2018, the Petition for Allowance of Appeal is

DENIED.